             Case 2:20-cv-00116-RMP                  ECF No. 8        filed 07/22/20       PageID.249 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                        FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


      DOUGLAS HOLMAN and AIMEE HOLMAN,                                                                          Jul 22, 2020
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-116-RMP
  WELLS FARGO HOME MORTGAGE and AZTEC                                )
FORECLOSURE CORPORATION OF WASHINGTON,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Wells Fargo’s Motion to Dismiss, ECF No. 2, is GRANTED.
’
              Plaintiffs’ claims are DISMISSED WITH PREJUDICE.
              Judgment entered in favor of Defendants.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Rosanna Malouf Peterson                                        on a motion for dismissal




Date: July 22, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
